per curiam:
El Tribunal de Distrito, Sala de Ponce, sentenció al apelante a'cumplir un año de cárcel por el de-lito de acometimiento y agresión grave y a otro año de cár-cel ■ por el delito de portar armas.
Estando cumpliendo dichas sentencias radicó un re-curso de Hábeas Corpus ante el Tribunal Superior, Sala de Ponce, alegando que no había tenido la debida asistencia de abogado. Librado el auto y celebrada la vista corres-pondiente, dicho Tribunal dictó sentencia declarando sin lugar la petición de Hábeas Corpus.
Apeló el peticionario para ante este Tribunal impután-dole al tribunal sentenciador como único error, el haber con-cluido que el acusado había tenido la debida asistencia de abogado.
El peticionario-apelante tenía cuatro casos ante el Tribunal de Distrito. Alegó que había contratado los servicios del Ledo. Pierluisi para que lo representara en dichos casos *679y que le Había pagado sus • Honorarios. Surge del récord que dichos casos fueron suspendidos en cuatro o cinco oca-siones. En el último señalamiento el Tribunal de Distrito le nombró abogado de oficio al Ledo. Pizarro Lago a quien se unió con permiso del Tribunal, el Ledo. Ayala Cádiz. También surge del récord que los abogados de oficio solici-taron tiempo para conferenciar con el acusado y el Tribunal les concedió todo el que fuera necesario. Mientras tanto continuó la sesión del Tribunal en la ventilación de' otros casos.
Cuando ■ los abogados consideraron que estaban listos para entrar a juicio- lo informaron así al Tribunal y se pro-cedió a su celebración. Los cuatro, casos se vieron conjun-tamente. En dos de ellos fue absuelto y condenado en.los otros dos.
En la vista del Hábeas Corpus el peticionario declaró que solamente había conferenciado con sus abogados por es-pacio de cinco minutos. . Sin embargo. declaró también’, que el Ledo. Ayala lo había defendido bien y- que. lo felicitó al terminar, el juicio aunque aclaró que lo hizo por un deber de cortesía. • ¡
Si el acusado entró a juicio sin lá asistencia del abogado de .su selección fue suya la culpa y no del tribunal. ..Lg vista de' esos' casos no podía suspenderse indefinidamente hasta que el acusado, pudiera. asistir a juicio con su .,abo-gado. Amplia oportunidad tuvo para ello. De aecederse a las pretensiones del acusado sería concederle el control y dominio de los calendarios judiciales. Entendemos que no se privó al peticionario de su derecho a estar representado por un abogado de su selección. Flores v. Bravo, 79 D.P.R. 505; Pueblo v. González, 50 D.P.R. 195.
Por otro lado, consideramos que el acusado tuvo .una oportunidad razonable-para preparar su defensa.
Ya dijimos que el Tribunal concedió al acusado el tiempo que fuera necesario para conferenciar con los abogados de *680oficio y que cuando éstos consideraron que estaban listos, entraron a juicio. El récord indica que el acusado estuvo conforme con la defensa que le hicieron los dos abogados de oficio. El juicio se prolongó durante casi toda la tarde y ya sabemos que en dos de los casos el acusado fue absuelto. No se ha demostrado que se privara al acusado de su de-recho a asistencia legal. Véase Hernández v. Delgado, 82 D.P.R. 488 y Serrano v. Delgado, 80 D.P.R. 221.

Se confirmará la sentencia apelada.